Exhibit 10.1

AMENDMENT NO.  3 TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Amendment No.  3 to Amended and Restated Loan and Security Agreement (this
“Amendment”) is dated as of June 2 , 2006, is by and among LASALLE BANK NATIONAL
ASSOCIATION, for itself as a lender, and as Agent (“Agent”) for the lenders
(“Lenders”) from time to time party to the Amended and Restated Loan Agreement
(as defined below) and APAC CUSTOMER SERVICES, INC. (“Borrower”).

Preliminary Statements

Agent and Borrower are party to that certain Amended and Restated Loan and
Security Agreement dated as of October 31, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the (“Amended and Restated
Loan Agreement”). Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed to such terms in the Amended and Restated Loan
Agreement.

Borrower has requested, among other things, that Agent amend the Amended and
Restated Loan Agreement to provide for changes to the definitions of Eligible
Account and Permitted Liens pursuant to Section 1, the Indebtedness covenant
pursuant to Section 13(b), the Interest Coverage covenant pursuant to
Section 14(b), the Minimum Free Cash Flow covenant pursuant to Section 14(c),
the Maximum Cash Restructuring Charge covenant pursuant to 14(e), and the Fixed
Charge Coverage covenant pursuant to Section 14(f) as set forth herein and Agent
is willing to do so on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Amendment to Amended and Restated Loan Agreement. In reliance on the
representations and warranties set forth in Section 2 below and subject to the
satisfaction of the conditions set forth in Section 3 below, the Amended and
Restated Loan Agreement is hereby amended as follows:

(a) The definition of “Designated Entities” in Section 1 of the Amended and
Restated Loan Agreement is hereby deleted in its entirety and the phrase
“Intentionally Omitted” substituted in its place.

(b) The definition of “Eligible Account” in Subsection 1(xiii) of the Amended
and Restated Loan Agreement is hereby amended and restated in its entirety, as
follows:

(xiii) it is not an Account which, when added to a particular Account Debtor’s
other Accounts owed to Borrower, exceeds twenty percent (20%) (or thirty percent
(30%) with respect to Wellpoint, Inc. or any of its Affiliates and twenty-five
percent (25%) with respect to either Verizon or UPS or any of their Affiliates)
of all Accounts of Borrower or a credit limit determined by Agent (any changes
to which Agent will provide notice to Borrower) in its sole discretion,
determined in good faith for that Account Debtor (except that Accounts excluded
from Eligible Accounts solely by reason of this clause (xiii) shall be excluded
only to the extent of such excess); and

(c) The definition of “Permitted Liens” in Section 1 of the Amended and Restated
Loan Agreement is hereby amended and restated in its entirety, as follows:

"Permitted Liens” shall mean (i) liens imposed by law, statutory liens of
landlords, carriers, warehousemen, processors, mechanics, workmen, repairmen,
materialmen or suppliers and other similar liens incurred in the ordinary course
of business (including, without limitation, deposits made to obtain the release
of such liens) and securing amounts not yet due or declared to be due by the
claimant thereunder; (ii) liens or security interests in favor of Agent on
behalf of the Lenders; (iii) zoning restrictions and easements, rights-of-way
licenses, covenants, matters of plat, minor defects or irregularity in title or
other agreements of record and other restrictions affecting the use of real
property that do not individually or in the aggregate have a material adverse
effect on Borrower’s ability to use such real property for its intended purpose
in connection with Borrower’s business; (iv) liens in connection with purchase
money indebtedness (as defined in 9-103 of the Uniform Commercial Code) and
capitalized leases otherwise permitted pursuant to this Agreement, provided,
that such liens attach only to the assets the purchase of which was financed by
such purchase money indebtedness or which is the subject of such capitalized
leases; (v) liens set forth on Schedule 1-B hereto and such liens as may arise
from any extension, renewal or refinancing of the indebtedness relating to such
scheduled lien; (vi) liens, pledges or deposits in the ordinary course of
business to secure obligations under workers’ compensation, unemployment
insurance laws, old age benefits, other types of social security or similar
legislation; (vii) tax liens with respect to taxes not required to be paid by
Section 12(h) and liens resulting from judgments to the extent not constituting
an Event of Default hereunder or securing appeal or other surety bonds related
to such judgments; (viii) any interest or title of a lessor or sublessor under
any operating lease or any capitalized lease; (ix) liens on Cash Equivalents
relating to banker’s liens, rights of set-off or similar rights as to deposit or
securities accounts and liens of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection; (x) liens
or encumbrances (including, without limitation, any interest of a licensee)
under licensing agreements for use of intellectual property existing on the date
hereof and hereafter entered into in the ordinary course of business; (xi) liens
securing indebtedness or other obligations under swaps, interest rate management
agreements, hedge agreements or other similar agreements not prohibited by this
Agreement; (xii) liens of sellers of goods arising under Article 2 of the
Uniform Commercial Code; (xiii) liens or deposits to secure the performance of
contracts, leases or other obligations of a like nature incurred in the ordinary
course of business; provided in each case that the obligation is not for
borrowed money and that the obligation secured is not overdue, or, if overdue,
is being contested in good faith by appropriate proceedings which prevent
enforcement of any lien relating thereto and adequate reserves have been
established therefor; and (xiv) liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto.

(d) Section 13(b) of the Amended and Restated Loan Agreement is hereby amended
and restated in its entirety, as follows:

(b) Indebtedness.

Borrower shall not create, incur, assume or become obligated (directly or
indirectly), for any loans or other indebtedness for borrowed money other than
the Revolving Loans, except that Borrower may (i) borrow money from a Person on
an unsecured and subordinated basis if a subordination agreement in favor of
Agent for the benefit of Lenders and in form and substance satisfactory to Agent
in its sole discretion determined in good faith is executed and delivered to
Agent relative thereto; (ii) maintain its present indebtedness listed on
Schedule 11(n) hereto, in each case, together with any refinancing, extension or
renewal thereof so long as the principal amount of such indebtedness and the
Collateral therefor are not increased or expanded, as applicable; (iii) incur
unsecured indebtedness to trade creditors in the ordinary course of business;
(iv) incur purchase money indebtedness or capitalized lease obligations in
connection with Capital Expenditures; (v) incur operating lease obligations
requiring payments not to exceed $12,000,000 in the aggregate during any Fiscal
Year of Borrower; (vi) incur indebtedness under swaps, interest rate management
agreements, foreign currency or commodity hedge agreements entered into in the
ordinary course of business; (vii) incur financing for the premiums on insurance
policies secured by such insurance policies and the proceeds thereof; and
(viii) incur indebtedness consisting of guaranties of indebtedness described in
clauses (i)-(vii) hereof.

(e) Section 14(b) of the Amended and Restated Loan Agreement is hereby amended
and restated in its entirety, as follows:

(b) Interest Coverage.

Borrower shall not permit the ratio of (x) EBITDA for the applicable period
minus unfinanced Capital Expenditures for the applicable period to (y) interest
expense (determined in accordance with generally accepted accounting principles)
for the applicable period of Borrower and its Subsidiaries to be less than
(i) 2.0 to 1.0 for the trailing 2 fiscal quarter period of Borrower ending on or
about March 31, 2006, (ii) 1.20 to 1.0 for the trailing 3 fiscal quarter period
of Borrower ending on or about June 30, 2006, (iii) 1.25 to 1.0 for the trailing
4 fiscal quarter period of Borrower ending on or about September 30, 2006,
(iv) 1.30 to 1.0 for the trailing 4 fiscal quarter period of Borrower ending on
or about December 31, 2006, and (v) 1.40 to 1.0 for each trailing 4 fiscal
quarter period ending on the last day of each fiscal quarter of Borrower
thereafter.

(f) Section 14(c) of the Amended and Restated Loan Agreement is hereby amended
and restated in its entirety, as follows:

(c) Minimum Free Cash Flow.

Borrower shall not permit EBITDA minus unfinanced Capital Expenditures (“Minimum
Free Cash Flow”) to be less than the amounts set forth below during the period
indicated below:

         
Fiscal Period
  Minimum Free Cash Flow

 
       
For the trailing 2 fiscal quarter period of Borrower ending on or about
March 31, 2006
  $ 1,000,000  
 
       
For the trailing 3 fiscal quarter period of Borrower ending on or about June 30,
2006 and, if applicable, each fiscal quarter thereafter on a trailing 4 fiscal
quarter period of Borrower basis
  $ 1,000,000  
 
       

; provided, that this covenant shall not be applicable and Minimum Free Cash
Flow shall not be tested after the date of the fiscal quarter ending on or about
June 30, 2006 if no Event of Default has occurred and is continuing on such
date.

(g) Section 14(e) of the Amended and Restated Loan Agreement is hereby amended
and restated in its entirety, as follows:

(e) Maximum Cash Restructuring Charge.

Borrower shall not incur cash restructuring charges in excess of $5,000,000 in
the aggregate in connection with the Restructuring during the period between
January 1, 2006 and December 31, 2006.

(h) Section 14(f) of the Amended and Restated Loan Agreement is hereby amended
and restated in its entirety, as follows:

(f) Fixed Charge Coverage.

With respect to Borrower’s fiscal quarters ending on or about September 30, 2006
and thereafter, Borrower shall not permit the ratio of its EBITDA to Fixed
Charges for the trailing twelve fiscal month period of Borrower ending on the
last day of each fiscal quarter to be less than or equal to 1.00 to 1:00;
provided that Fixed Charge Coverage shall not be tested unless and until Minimum
Free Cash Flow ceases to be tested pursuant to Section 14(c).

2. Representations and Warranties of Borrower. Borrower represents and warrants
that, as of the date hereof:

(a) The execution, delivery and performance by Borrower of this Amendment, are
within the organizational power of Borrower, have been duly authorized by all
necessary action, have received all necessary governmental approval (if any
shall be required), other than approvals which could not reasonably be expected
to have a Material Adverse Effect on Borrower, and do not and will not
contravene or conflict with any provision of law applicable to Borrower, the
articles of incorporation, by-laws or any other organizational document of
Borrower, any order, judgment or decree of any court or governmental agency, or
any agreement, instrument or document binding upon Borrower or any property of
Borrower, in each case, which contravention or conflict could reasonably be
expected to have a Material Adverse Effect on Borrower;

(b) Each of the Amended and Restated Loan Agreement, as amended by this
Amendment and the Other Agreements to which Borrower is a party are the legal,
valid and binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms, except as limited by applicable
bankruptcy, insolvency or other laws related to enforcement of creditor’s rights
generally and general principles of equity related to enforcement;

(c) After giving effect to the amendments set forth herein, no Event of Default
or event or condition which upon notice, lapse of time or both would constitute
an Event of Default has occurred and is continuing; and

(d) After giving effect to the amendments set forth herein, the representations
and warranties of the Borrower contained in the Amended and Restated Loan
Agreement and the Other Agreements are true and accurate as of the date hereof
with the same force and effect as if such had been made on and as of the date
hereof, except for those specific to a past date (which shall be true and
correct as of such past date).

3. Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following condition precedent:

(a) Agent shall have received this Amendment executed by Borrower, Agent and
LaSalle Bank National Association;

(b) Agent shall have received the Consent and Reaffirmation executed by each
Obligor (other than the Borrower);

(c) Borrower shall have paid a legal fee of One Thousand and No/100 ($1,000.00)
for Agent’s internal legal costs to prepare this Amendment No. 3 to Amended and
Restated Loan and Security Agreement; and

(d) All proceedings taken in connection with this Amendment and all documents,
instruments and other legal matters incident thereto shall be satisfactory to
Agent and its legal counsel such acceptance to be evidenced by Agent’s execution
hereof.

4. No Novation. This Amendment is not intended to nor shall be construed to
create a novation or accord and satisfaction with respect to any of the
Liabilities.

5. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

6. Ratification. Except as expressly waived and modified hereby, the Amended and
Restated Loan Agreement and the Other Agreements each hereby are ratified and
confirmed by the parties hereto and remain in full force and effect in
accordance with the respective terms thereof. Agent and Lenders willingness to
provide the waivers herein and agree to the amendments herein shall not be
deemed to indicate or require Agent’s or Lenders’ willingness to agree to any
deviation from the terms of the Amended and Restated Loan Agreement (as modified
hereby) in the future.

7. Choice of Law. This Amendment shall be governed and controlled by the laws of
the State of Illinois as to interpretation, enforcement, validity, construction,
effect and in all other respects.

[Remainder of page intentionally left blank, signatures to follow]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 
 
LASALLE BANK NATIONAL ASSOCIATION, as Agent and a Lender
By /s/ Douglas Colletti
 
Its Senior Vice President
 
 
APAC CUSTOMER SERVICES, INC.,
as Borrower
By/s/ George H. Hepburn III
 
Its Senior Vice President and CFO
 

2

CONSENT AND REAFFIRMATION

The undersigned (“Guarantors”), hereby (i) acknowledge receipt of a copy of the
foregoing Amendment No. 3 to Amended and Restated Loan and Security Agreement
(the “Amendment”); (ii) consent to Borrower’s execution and delivery of the
Amendment; and (iii) reaffirm that each of the Other Agreements that it is a
party to continue to remain in full force and effect. Although Guarantors have
been informed of the matters set forth herein and have acknowledged same,
Guarantors understand that Agent and Lenders have no obligation to inform
Guarantors of such matters in the future or to seek Guarantors’ acknowledgment
to future amendments, waivers or consents, and nothing herein shall create such
a duty.

IN WITNESS WHEREOF, Guarantors have executed this Consent and Reaffirmation on
and as of the date of the Amendment.

 
 
APAC CUSTOMER SERVICES, L.L.C.
APAC CUSTOMER SERVICES OF ILLINOIS, INC.
APAC CUSTOMER SERVICES GENERAL
PARTNER, INC.
ITI HOLDINGS, LLC
APAC CUSTOMER SERVICES OF IOWA, L.L.C.
APAC CUSTOMER SERVICES OF TEXAS, L.P.
by its general partner, APAC Customer Services General Partner, Inc.
Each By /s/ Robert J. Keller
 
Its President
 

S:\\LBCI-LLC\\APAC\LtrAmd\Amendment No. 3 To Amended And Restated Loan And
Security Agreement
Final

3